DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 3-12-2021. As directed, claims 1, 9, 11, 13-17, 19-20, and 24-25 have been amended, claims 2-6 and 8 have been cancelled, and no claims have been added. Thus, claims 1, 7, and 9-25 are currently pending in the application.

Response to Amendment
Applicant has either amended or cancelled claims 1, 3-4, 6, 12-13, 16-17, 19-20, 24, and 25 to address minor informalities in the claims. The previously held claim objections are hereby withdrawn.
Claims 1, 16, and 20 have been amended to positively recite the relationship between the intraoral bite block and the nasal cannula. The previously held rejection under 35 USC 112(b) is hereby withdrawn.
Claims 2, 4, and 8 have been cancelled, rendering the rejections of these claims under 35 USC 112(b) moot.
Claims 9, 16, 16-17, and 26 have been amended to make the claims more clear. The previously held rejections under 35 USC 112(b) are hereby withdrawn.
Claims 1, 5, 8, 11, and 24 have all been either amended or cancelled to overcome rejections for positively reciting a human organism. The previously held rejections under 35 USC 101 are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-7, 10-12, 17, and 21 on page 8 of the Remarks as filed regarding the rejection under 35 USC 102(a)(1) employing Diorio (US 2008/0308108) have been considered but are moot because the new ground of rejection does not rely solely on the Diorio reference, and the additional limitations added to amended, independent claim 1 will be addressed in the new grounds of rejection herein below.
Applicant’s arguments with respect to claims 1-2, 4-5, 9, 11-12, and 16-19 on page 9 of the Remarks as filed regarding the rejection under 35 USC 102(a)(2) employing Otero (US 2019/0125995) have been considered but are moot because the new ground of rejection does not rely on the Otero reference, and the additional limitations added to amended, independent claim 1 will be addressed in the new grounds of rejection herein below.
Applicant’s arguments with respect to claims 2-6, 9, and 13-14 on page 9 of the Remarks as filed concerning the combination of Diorio and Otero as evidenced by Carter have been considered but are moot because the new ground of rejection does not rely on the 103 combination specifically challenged, and the additional limitations added to amended, independent claim 1 will be addressed in the new grounds of rejection herein below.
Applicant’s arguments with respect to claim 8 on page 11 of the Remarks as filed concerning the combination of Diorio and Lin (US 2017/0238796) have been considered but are moot because the new ground of rejection does not rely on the 103 combination specifically 
Applicant’s arguments with respect to claim 15 on page 12 of the Remarks as filed concerning the combination of Diorio and Kumar have been considered but are moot because the new ground of rejection does not rely on the 103 combination specifically challenged, and the additional limitations added to amended, independent claim 1 will be addressed in the new grounds of rejection herein below.
Applicant’s arguments with respect to claims 16 and 18 on page 12 of the Remarks as filed concerning the combination of Diorio and Otero have been considered but are moot because the new ground of rejection does not rely on the 103 combination specifically challenged, and the additional limitations added to amended, independent claim 1 will be addressed in the new grounds of rejection herein below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 6 recites the limitation “the longitudinal axis” which hasn’t been previously introduced. For clarity, Examiner suggests amending the limitation to recite “a longitudinal axis”
-Line 15 recites the limitation “the lip flange” which was previously introduced as “at least one lip flange”. For clarity, Examiner suggests amending the limitation to recite “the at least one lip flange”
.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
-Line 1 recites the limitation “the lip flange” which was previously introduced as “at least one lip flange”. For clarity, Examiner suggests amending the limitation to recite “the at least one lip flange”
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
-Line 1 recites “clam 1”, and should be corrected to “claim 1”
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
-Line 1 recites “clam 1”, and should be corrected to “claim 1”
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
-Line 2 recites the limitation “the lip flange” which was previously introduced as “at least one lip flange”. For clarity, Examiner suggests amending the limitation to recite “the at least one lip flange”
Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  
Line 6 recites the limitation “the longitudinal axis” which hasn’t been previously introduced. For clarity, Examiner suggests amending the limitation to recite “a longitudinal axis”
-Line 14 recites the limitation “the lip flange” which was previously introduced as “at least one lip flange”. For clarity, Examiner suggests amending the limitation to recite “the at least one lip flange”
-Lines 18 and 19 recite “first and second channel” which were previously introduced as “a right channel and a left channel” in line 17. Examiner suggests amending claims 19 and 20 to recite “the right channel and the left channel” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 9-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 16-20 recite “each of the one but not more than two gas conduits forming a right channel and a left channel and being sized to receive an oxygen insufflation tube or an exhalation tube, wherein the oxygen insufflation tube is permanently 
Claims 7, and 9-23 are rejected by virtue of their dependence on claim 1.
Regarding claim 10, lines 1 and 2-3 recite limitations of “an upper lip flange” and “a lower lip flange” which render the claim indefinite. Claim 1 previously introduced the limitation “at least one lip flange”, and so it is unclear whether the upper/lower lip flanges of claim 10 are meant to further limit the “at least one” lip flange, or are newly recited claim elements. For the purposes of examination, the claim will be interpreted such that the upper/lower lip flanges further limit the “at least one lip flange”.
Regarding claim 19, line 2 recites “the connector is permanently affixed to each gas conduit” which renders the claim indefinite. Only one connector has been recited, and thus it is unclear whether Applicant intends the arrangement of the connector to be as shown in Figure 4 of Applicant’s disclosure, wherein there are two connectors 26A and 26B affixed to two separate gas conduits, or if the singularly recited connector is affixed to both gas conduits as claimed. For 
Regarding claim 20, lines 1-2 recite the limitations “inhalation gas conduit” and “exhalation gas conduit” which renders the claim indefinite. It is unclear whether these newly recited conduits refer back to the two gas conduits previously recited in claim 1, or are additional gas conduits. For the purposes of examination, the limitations will be read to refer to the two gas conduits from claim 1, and further capable of supplying an inhalation pathway and an exhalation pathway.
Regarding claim 24, lines 16-20 recite “each of the one but not more than two gas conduits forming a right channel and a left channel and being sized to receive an oxygen insufflation tube or an exhalation tube, wherein the oxygen insufflation tube is permanently affixed within one of said first and second channels and the exhalation tube is permanently affixed within the other of the first and second channels” which renders the claim indefinite. Looking to Applicant’s Specification, paragraph 44 outlines that the recited conduits are denoted by reference numerals 24A and 24B in Figure 2, and paragraph 51 states that the left and right channels are denoted by reference numerals 30A and 30B in Figures 4 and 5. It is unclear whether Applicant intends the claimed conduits and the claimed channels to be separate structures as in indicated in Applicant’s Specification at the cited passage and Figures, or if Applicant intends to refer to the gas conduits and the channels interchangeably. For the purposes of examination, the limitations will be regarded as two separate limitations such that the gas conduits are contained within the recited channels, and that the claimed gas conduits constitute the claimed oxygen insufflation tube and the claimed exhalation tube.
Claim 25 is rejected by virtue of their dependence on claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 7, 10-14, 17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Diorio (US 2008/0308108) in view of Lin (US 2017/0238796) and Gwathmey (US 2,127,215).
Regarding claim 1, Diorio discloses an intraoral bite block (30) for preventing dental occlusion and providing for oral insufflation of an anesthetized patient (abstract, lines 1-10; paragraph 2, lines 1-2), said bite block (30) comprising: 
an elongate body (33) having a length sufficient to extend distally into the oropharyngeal cavity of the patient (paragraph 28, lines 5-9; see Fig. 4)and having a proximal end (31) and a distal end (32), the ends opposite one another relative to a longitudinal axis of the elongate body (33) (paragraph 28, lines 4-4; Fig. 4), wherein the proximal end (31) terminates in at least one lip 
at least one, but not more than two, gas conduits (53, 54) divided by a septum (see annotated Fig. 5 below, gas conduits sit in channels 38, 39 which are divided by the septum) extending along the longitudinal axis of the elongate body (33) from the at least one lip flange (34) and extending distally beyond the upper bite surface and the lower bite surface (see positioning of gas conduits 53 and 54 in oral airway 30 in Figs. 2 and 4; paragraph 39, lines 1-7); 
each of the one but not more than two gas conduits being formed in a right channel (38) and a left channel (39) (paragraph 36, lines 1-5; paragraph 39, lines 1-8; paragraph 40, lines 1-5; Figs. 2 and 5), and the right channel (39) and the left channel (38) being sized to receive an oxygen insufflation tube or an exhalation tube (paragraph 36, lines 1-5; paragraph 39, lines 1-8; paragraph 40, lines 1-5; Figs. 2 and 5; each channel is structurally configured to receive a tubular member 53, 54 or 21, 22, and paragraph 48, lines 5-8 indicate that each side of the nasal cannula is configured to be attached separately to an oxygen supply source and a carbon dioxide monitor)
and each gas conduit (53, 54) being configured at its proximal end to matingly and detachably couple with a conventional nasal cannula (250) (paragraph 39, lines 1-7; see Fig. 5).  


    PNG
    media_image1.png
    604
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    365
    media_image2.png
    Greyscale

	Diorio fails to explicitly disclose that the upper and lower bite surfaces have grooves for receiving the occlusal surfaces of the teeth, and that the tubes are permanently affixed within the left channel and the right channel.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bite surfaces of the intraoral bite block disclosed by Diorio with the groove taught by Lin in order to provide a more comfortable, less strenuous, positioning of the upper and lower jaws.
Now modified Diorio fails to disclose that the tubes are permanently affixed within the left channel and the right channel.
	However, Gwathmey teaches a device for insertion into a patient’s oral cavity and pharynx to provide an oral airway (Col. 1, lines 1-11) wherein a gas conduit (20) is permanently affixed within its channel (10) (Col. 2, lines 54-55 and Col. 3, lines 1-6). 
Gwathmey indicates that the conduit is “secured” to the channel 10, Merriam-Webster defines “secured” as “to make fast” (see attached Merriam-Webster citation), and further defines “fast” as “firmly fixed”, “adhering firmly”, and “not easily freed” (see attached Merriam-Webster citation). Merriam-Webster further defines “permanent” as “not easily removed” (see attached Merriam-Webster citation). Thus, by “making fast” the connection between conduit 20 and channel 10, Gwathmey teaches that the conduit is effectively permanently affixed within the channel, because to “secure” something means that it is not easily freed, which parallels the definition of “permanent” cited. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that that conduits disclosed by Diorio could 
Regarding claim 7, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses the bite block (30) wherein the lip flange (34) is integrally formed with the elongate body (33) of the bite block (30) (paragraph 29, lines 1-4).  
Regarding claim 10, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses the bite block (30) comprising an upper lip flange (34A) extending superiorly and perpendicular to the longitudinal axis of the elongate body (33) and a lower lip flange (34B) extending inferiorly and perpendicular to the longitudinal axis of the elongate body (33) (paragraph 32, lines 1-6; see Fig. 2).  
Regarding claim 11, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses the bite block (30) wherein the elongate body (33) serves as a tongue depressor for maintaining an open oropharyngeal airway in the patient (paragraph 28, lines 5-9).  
Regarding claim 12, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses the bite block (30) wherein the elongate body (33) is curved for anatomical conformity with the oropharyngeal cavity of the patient (paragraph 28, lines 5-9; Fig. 4).  
Regarding claim 13, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses the bite block (30) wherein the elongate body (33) has a cross-sectional "I" shape (see annotated Fig. 5 below).

    PNG
    media_image3.png
    242
    365
    media_image3.png
    Greyscale

Regarding claim 14, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses wherein the channels (38, 39) comprise open sides (see Figs. 2-5 which all depict the channels 38, 39 open on the side disposed away from the septum).
Regarding claim 17, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses the bite block (30) comprising two conduits (53, 54) wherein the proximate ends of the conduits (53, 54) extend out past the lip flange (34) (see for example Figs. 1 and 3 which shows analogous conduits 21, 22 extending past the lip flange 34 towards connector 23).  
Regarding claim 20, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.

Regarding claim 21, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses the bite block (30) wherein the bite block (30) excludes a third conduit for receiving intubation or instrumentation (see Fig. 5 which includes only two channels for receiving gas conduits 53, 54).  
Regarding claim 22, Diorio discloses a method for providing oral insufflation to, and exhalation monitoring of (paragraph 48, lines 5-8 indicate that each side of the nasal cannula is configured to be attached separately to an oxygen supply source and a carbon dioxide monitor), an anesthetized patient undergoing a procedure requiring access to an area of the face or head (abstract, lines 1-12; paragraph 2; paragraph 4, lines 1-5), the method comprising: 
positioning an intraoral bite block (30) of claim 1 (see rejection of claim 1 over Diorio, Lin, and Gwathmey above) into an oropharyngeal cavity of the anesthetized patient (paragraph 2, lines 1-2; Fig. 4), and243949.010 detachably coupling a nasal cannula (55) to the bite block (30) to avoid cannular interference with access to the face or head area undergoing the procedure (paragraph 44, lines 1-17; Figs. 4-5; attachment of the nasal cannula 55 to the bite block 30 does not require the cannula to be attached to the face or the mouth of the patient, and thus cannular interference of the face of the patient is avoided) wherein the nasal cannula (55) provides oral insufflation (paragraph 40, lines 1-7).  
Regarding claim 23, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses the method wherein the intraoral bite block (30) remains in the oropharyngeal cavity when the nasal cannula (55) is detached from the bite block (30) and positioned for nasal insufflation (paragraph 40, lines 14-19).
Claims 9, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Diorio (US 2008/0308108) in view of Lin (US 2017/0238796) and Gwathmey (US 2,127,215), as applied to claim 1 above, in further view of Otero (US 2019/0125995).
Regarding claim 9, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Modified Diorio is silent regarding cushioning on the bite surface of the bite block.
Otero further discloses the bite block (100, 125) wherein the bite surface is cushioned (paragraph 42, lines 8-14).  Otero teaches that the cushioning is advantageous because it allows the patient to relax the jaw which aids in keeping the device in place in the patient’s airway (see paragraph 42.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bite surface disclosed by Diorio with the cushioning taught by Otero in order to allow the patient to relax the jaw which aids in keeping the device in place in the patient’s airway.
Regarding claim 16, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio discloses a connection between the proximate end of the gas conduit (53, 54) and the port of the nasal cannula (55) (Fig. 5; paragraph 44).

However, Otero teaches a connector (105, 115) for connecting the conduit (106, 116) to the port of the oxygen supply or the exhalation monitor (106 couples with an oxygen supply; paragraph 38, lines 1-4; 116 connects to a capnogram; paragraph 35, lines 1-6; Fig. 2). Otero further teaches that these universal connectors advantageously allow the conduits to connect to standardized medical equipment (paragraph 37, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal ends of the gas conduit disclosed by Diorio with the connectors at the proximal end of the conduits as taught by Otero in order to ensure that the conduit can connect to standardized medical equipment, such as a nasal cannula.
Regarding claim 18, Diorio in view of Lin, Gwathmey, and Otero disclose the bite block of claim 16, as discussed above.
Modified Diorio further discloses the bite block wherein the connector (either of 105, 115 of Otero’s disclosure) extends out past the lip flange (120 of Otero’s disclosure) (see Fig. 2 in which the connectors 105, 115 are extended past the area of the lip flange 120 of Otero’s disclosure).
Regarding claim 19, Diorio in view of Lin, Gwathmey, and Otero, disclose the bite block of claim 16, as discussed above.
Modified Diorio further discloses the bite block (30) comprising two gas conduits (106 and 116 of Otero) and a connector (105 and 115 of Otero) is permanently affixed to each conduit (106, 116 of Otero) (paragraph 31 discusses that the connectors 105 and 115 are an integral .  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Diorio (US 2008/0308108) in view of Lin (US 2017/0238796) and Gwathmey (US 2,127,215), as applied to claim 1 above, in further view of Kumar (US 2016/0213870).
Regarding claim 15, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Modified Diorio is silent regarding the enclosed channels separated by the septum.
Kumar teaches an endotracheal device (100) including two channels (106, 108) (paragraph 58, lines 1-3; paragraph 59, lines 1-3; Fig. 1D) divided by a septum wherein the channels (106, 108) are closed, comprising exterior side walls parallel to the longitudinal partitioning septum (see annotated Fig. 1D). 

    PNG
    media_image4.png
    395
    322
    media_image4.png
    Greyscale

.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Diorio (US 2008/0308108) in view of Gwathmey (US 2,127,215).
Regarding claim 24, Diorio discloses a system for alternatively providing oral and nasal gas insufflation to, an anesthetized patient (paragraph 2 lines 1-2; see also paragraph 40), the system comprising: 
an intraoral bite block (30) for preventing dental occlusion and providing oral insufflation of an anesthetized patient (abstract, lines 1-10; paragraph 2, lines 1-2; paragraph 48, lines 5-8 indicate that each side of the nasal cannula is configured to be attached separately to an oxygen supply source and a carbon dioxide monitor), said bite block (30) comprising an elongate body (33) having a proximal end (31) and a distal end (32), the ends opposite one another relative to a longitudinal axis of the elongate body (33) (paragraph 28, lines 4-4; Fig. 4), wherein the proximal end (31) terminates in at least one lip flange (34, which includes 34A and 34B) configured to engage an external aspect of a lip of the patient (paragraph 32, lines 1-8; see Fig. 4), the elongate body (33) further comprising an upper bite surface and a lower bite surface positioned adjacent and distal to the lip flange (34) to mate with the upper and lower dental arches of the patient (see annotated Fig. 4 below; see also paragraph 29 which describes the material of the oral airway 30 being chosen to withstand a patient biting it), respectively, the elongate body (33) having a length configured to be sufficient to extend distally into an oropharyngeal cavity of the patient (paragraph 28, lines 5-9; see Fig. 4); 

each of the one but not more than two gas conduits being formed in a right channel (38) and a left channel (39) (paragraph 36, lines 1-5; paragraph 39, lines 1-8; paragraph 40, lines 1-5; Figs. 2 and 5), and the right channel (39) and the left channel (38) being sized to receive an oxygen insufflation tube or an exhalation tube (paragraph 36, lines 1-5; paragraph 39, lines 1-8; paragraph 40, lines 1-5; Figs. 2 and 5; each channel is structurally configured to receive a tubular member 53, 54 or 21, 22, and paragraph 48, lines 5-8 indicate that each side of the nasal cannula is configured to be attached separately to an oxygen supply source and a carbon dioxide monitor)
each conduit (53, 54) being configured at its proximal end to matingly and detachably couple with a port (51, 52) of a nasal cannula (55) (paragraph 39, lines 1-7; see Fig. 5)
and a nasal cannula (55) for providing gas insufflation (paragraph 40, lines 1-7) and exhalation monitoring of a patient (paragraph 48, lines 5-8 indicate that each side of the nasal cannula is configured to be attached separately to an oxygen supply source and a carbon dioxide monitor), an anesthetized patient undergoing a procedure requiring access to an area of the face or head (abstract, lines 1-12; paragraph 2; paragraph 4, lines 1-5) the cannula (55) being capable of matingly coupling with and rapidly detachable from said bite block (30) (paragraph 39, lines 1-7; see Fig. 5), wherein the nasal cannula (55) comprises a partition (23) between respective sides of the cannula (55) (see Fig. 5, connector 23 separates prongs 51 and 52 of cannula 55) said 


    PNG
    media_image1.png
    604
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    365
    media_image2.png
    Greyscale

	Diorio fails to explicitly disclose that the tubes are permanently affixed within the left channel and the right channel.
	However, Gwathmey teaches a device for insertion into a patient’s oral cavity and pharynx to provide an oral airway (Col. 1, lines 1-11) wherein a gas conduit (20) is permanently affixed within its channel (10) (Col. 2, lines 54-55 and Col. 3, lines 1-6). 
Gwathmey indicates that the conduit is “secured” to the channel 10, Merriam-Webster defines “secured” as “to make fast” (see attached Merriam-Webster citation), and further defines “fast” as “firmly fixed”, “adhering firmly”, and “not easily freed” (see attached Merriam-Webster citation). Merriam-Webster further defines “permanent” as “not easily removed” (see attached Merriam-Webster citation). Thus, by “making fast” the connection between conduit 20 and channel 10, Gwathmey teaches that the conduit is effectively permanently affixed within the channel, because to “secure” something means that it is not easily freed, which parallels the definition of “permanent” cited. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that that conduits disclosed by Diorio could reasonably be permanently affixed within the left channel and the right channel of the bite block, .  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Diorio (US 2008/0308108) in view of Gwathmey (US 2,127,215), as applied to claim 24 above, in further view of Lei (US 2017/0203070).
Regarding claim 25, Diorio in view of Gwathmey disclose the system of claim 24 as discussed above.
Diorio further discloses wherein the nasal cannula (50) comprises insufflation tubing extending to an insufflation gas source and exhalation tubing extending to a gas monitor (paragraph 48, lines 1-8).
Modified Diorio fails to disclose wherein the insufflation and exhalation tubing are drawn together and slidingly and adjustably adjoined in a side-by-side configuration.
However, Lei teaches an adjoining means (126) for a nasal cannula which is slidingly adjustable along the lengths of tubing (102, 104) (paragraph 27, lines 1-10; Fig. 1). Lei teaches that this adjustment allows for the cannula to be adjusted relative to the patient (paragraph 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubing disclosed by modified Diorio to include means for slidingly and adjustably drawing the ends together, as taught by Lei, so that the cannula ends can be adjusted relative to the patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785